Case
Case2:20-cv-02056-JAD-DJA
     2:20-cv-02056-JAD-DJA Document
                           Document11
                                    9 Filed
                                      Filed12/15/20
                                            12/16/20 Page
                                                     Page11of
                                                           of33
  Case
  Case2:20-cv-02056-JAD-DJA
       2:20-cv-02056-JAD-DJA Document
                             Document11
                                      9 Filed
                                        Filed12/15/20
                                              12/16/20 Page
                                                       Page22of
                                                             of33




IT IS SO ORDERED.

DATED: December 16, 2020

________________________________
UNTED STATES MAGISTRATE JUDGE
Case
Case2:20-cv-02056-JAD-DJA
     2:20-cv-02056-JAD-DJA Document
                           Document11
                                    9 Filed
                                      Filed12/15/20
                                            12/16/20 Page
                                                     Page33of
                                                           of33
